AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                               (For Offenses Committed On or After November I, 1987)



                    Gregorio Marcelo-Medina                                           Case Number: 2:19-mj-10185

                                                                                      Federal Defenders
                                                                                      Defendant's Attorney


REGISTRATION NO. 20444508

THE DEFENDANT:
 1Z1 pleaded guilty to count( s) 1 of Complaint
 •    was found guilty to count(s)
                                          -----"'-------------------------
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                     Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                           1

 D The defendant has been found not guilty on count(s)
 •    Count(s)
                                                                                -------------------
                                                                                   dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                                    D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $IO WAIVED IZI Fine: WAIVED
 1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, August 8, 2019


                                                  FILED
              DUSM                                                                  ORABLE RUTH B M    EZ MONTENEGRO
                                                  AUG - 8 2019
                                                                                    ED STATES MAGISTRATE JUDGE
                                      ~-LEryK, U.S. DIST!?!CT COURT
                                    SOU (HERN DiSTRiCT OF CAUr:ORNIA
                                    BY                                   DFPUTY
Clerk's Office Copy                                                       -·                                                     2:19-mj-10185
